Benedict, J.
These cases can bo disposed of together. In each case the libelant seeks to recover of the defendant damages for false imprisonment. The wrongful detention of the men on board his vessel by the defendant is admitted. But it is not a case for large damages; no loss resulted to the libelants from their detention. If $100 be paid each libelant, a sufficient remuneration will he received for the infringement of their personal rights and any inconvenience to which they were put.
Lot each libelant have a decree for $100, and his costs.